DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kitano et al (WO 2015/016361A1) (using USPGPUB 2016/0151995 as the English language equivalent).
Regarding claims 1 and 3, Kitano discloses an interlayer film for laminated glass that includes 2 or more resin layers laminated on each other, exhibits excellent deaerating properties in the manufacturing process of laminated glass, and can prevent the occurrence of ghost images [0001]. Recesses and protrusions are formed on both surfaces of the interlayer film via a two-step process (An interlayer film for a laminated glass having a multitude of recesses on at least one surface) [0109-110]. In the first 
Kitano is silent with regard to the texture aspect ratio Str of the surface with the recesses.
As to the texture aspect ratio Str, the examiner notes that the prior art generally teaches the claimed invention (the interlayer film of claim 1 formed by the same process as disclosed in the present invention) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the aforementioned two-step process disclosed above by Kitano is the same as that disclosed in the present invention (see [0020] of the original disclosure). The present invention discloses that in order to achieve a Str of the surface with the recesses to 0.04 or lower, the process requires two conditions [0021]. The first condition requires that the resin film after the first step should have an arithmetic average roughness Ra of 4 um or less [0021]. The second condition is that the linear velocity of the second step is 10 m/min or less [0021]. Kitano discloses the same process conditions as the present invention, but is silent with regard to the arithmetic average roughness Ra. However, Kitano is clear that it is desirable to lower the surface roughness of the recesses and protrusions in order to inhibit the occurrence of ghost images (see above). Kitano also discloses that various transfer conditions including the temperature of the interlayer film and linear velocity can be adjusted when the recesses and protrusions are formed on the surface of the film [0048]. Adjusting such conditions can inhibit the transfer of the recesses and protrusions to the interface between the resin layers [0048]. Although Kitano only discusses Rz and 
Regarding claims 2 and 6, Kitano discloses that the interlayer film is interposed between two glass sheets to form a laminated glass structure (A laminated glass comprising: a pair of glass plates; and the interlayer film for a laminated glass according to claim 1 interposed between the pair of glass plates – claim 6) [0151]. The laminated glass structure is subsequently subjected to a preliminary pressure-bonding at a temperature of 40, 50, and 60 degrees C [0151], followed by full pressure-bonding at a temperature of 140 degrees C for 10 minutes followed by cooling to 50 degrees C [0153].
Kitano is silent with regard to the Str of the surface of the interlayer film after heating at 100 degrees C for 15 minutes.
However, the same inherency-based argument for claim 1 above applies to this claimed property. As discussed above, Kitano discloses the same process and required two process conditions to achieve the claimed texture aspect ratio Str. Kitano and the present invention also disclose using the same type of thermoplastic resin material (compare [0050-52] of Kitano to [0024-25] of the present invention). Therefore, Kitano’s interlayer film would be expected to exhibit the claimed Str after heating at 100 degrees 
Regarding claim 4, Kitano discloses various embodiments having a 10-point average roughness, Rz, ranging from 34 um to 60 um (The interlayer film for a laminated glass according to claim 3, wherein the surface with a multitude of recesses has a ten-point average roughness Rz of 10 to 80 um as measured in conformity with JIS B 0601(1994)) (pages 13-14, [Tables 1 and 2], Examples 1-14, and [0115]).

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakajima (JP 2001-261385A).
Regarding claim 1, Nakajima discloses an interlayer film for laminated glass, on which an emboss consisting of fine concave portions and convex portions is formed (An interlayer film for a laminated glass having a multitude of recesses on at least one surface) [0001]. The interlayer film is formed by subjecting a DXN film having a Ra of 3.5 um to an unevenness transfer device comprised of a pair of rolls composed of an embossing roll and a rubber roll [0047]. The transfer conditions include a linear velocity of 10 m/min [0047].
Nakajima is silent with regard to the texture aspect ratio Str of the surface with the recesses.
As to the texture aspect ratio Str, the examiner notes that the prior art generally teaches the claimed invention (the interlayer film of claim 1 formed by the same process  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 
Regarding claim 2, Nakajima discloses that the interlayer film for laminated glass is subjected to a temperature of about 50 to 100 degrees C during a pre-compression bonding step [0043].
Nakajima is silent with regard to the Str of the surface of the interlayer film after heating at 100 degrees C for 15 minutes.
However, the same inherency-based argument for claim 1 above applies to this claimed property. As discussed above, Nakajima discloses the same two process conditions to achieve the claimed texture aspect ratio Str. Nakajima and the present invention also disclose using the same type of thermoplastic resin material (compare [0014] and [0047] of Kitano to [0024-25] of the present invention). Therefore, Nakajima’s interlayer film would be expected to exhibit the claimed Str after heating at 100 degrees C for 15 minutes (wherein after heating at 100°C for 15 minutes, the surface with the recesses has a texture aspect ratio Str of 0.08 or less as measured in conformity with ISO 25178).
Regarding claim 3, Nakajima discloses that the base of the recesses can have a groove shape with a continuous bottom [0017] [0032].
Regarding claim 4, 
Regarding claim 6, Nakajima discloses that the interlayer film is sandwiched between at least a pair of glass plates to form laminated glass (A laminated glass comprising: a pair of glass plates; and the interlayer film for a laminated glass according to claim 1 interposed between the pair of glass plates) [0039].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781